 In the Matter of SANDUSKY METAL PRODUCTS, INC.andAMERICANFEDERATION `OF "LABORCase No. R_582. -Decided March 16, 1938SteelHardware Manufacturing Indnnstry-Inzestigation of Repiesentatives7cdntroversy concerning representation of employees : rival organizations ; re-fusal by employer to recognize petitioning union as exclusive representative ofits employees; substantial doubt as to majority status-UnitAppropriate forCollective Bargaining:all employees except clerical and supervisory employees;no controversy as to definition ofunit-Representatives:proof of choice : ad-missibility of cards authorizing union to bargain for employees where no em-ployer is named incard-Election Ordered:employees on pay roll for pay-rollperiod next preceding filing of petition eligible tovote-Certification of Repre-ten tattves.Mr. Peter Di Leone,for the Board.Mr. Jesse 'Gallagher,of Cleveland, Ohio, for the A. F. of L.Mr. Lowell M. Goerlich,of Toledo, Ohio, for the Amalgamated.Mr. Sylvester Garrett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 5, 1937, American Federation of Labor, herein calledthe A. F. of L., filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof, Sandusky Metal Products, Inc.; Sandusky, Ohio,' herein 'calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, herein called the Act.On December 21,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On January 19, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theA. F. of L., and upon Amalgamated Association of Iron, Steel, and1 The petitionand order directing an investigation and hearing incorrectly designatedthe Companyas "The Sandusky MetalProducts Co".12 DECISIONS AND ORDERS13Tin Workers, of North America, Union No. 2052, herein called theAmalgamated, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice, ahearing was held on January 28, 1938, at Sandusky, Ohio, beforeWaldo C. Holden, the Trial Examiner duly designated by the Board.The Board and the Amalgamated were represented -by counsel andparticipated in the hearing.The A. F. of L., represented by itsorganizer, likewise participated.The Company was not represented.Full opportunity to be heard, to examine and to cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner, and except as noted below, finds that no prejudicial errorswere committed.With the exception noted below, the rulings are,hereby affirmed.The Trial Examiner sustained an objection by the Amalgamatedto the introduction in evidence of certain cards signed by employeesof the Company, and authorizing the A. F. of L. to represent themfor the purposes of collective bargaining.The ruling was made onthe ground that the cards did not specifically designate the Companyas employer of the men signing.We find that these cards are rele-vant and material to the issues presented in this case.The cardsare hereby admitted in evidence and made Petitioner's Exhibit No. 2.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE 13USI-NESS OF THECOMPANYThe Company, an Ohio corporation, is engaged in the manufac-ture, sale, and distribution of steel houseware products. Its plantis located at Sandusky, Ohio. Its product is sold directly throughits own sales force, largely to department and furniture stores.Theprincipal raw materials necessary to the Company's business aresteel and paint.Thirty-four per cent of the former commodity, andninety per cent of the latter, are obtained from sources outside ofOhio.Thirty per cent of the finished product is shipped to cus-tomers outside Ohio, and t-,yo-thirds of this amount is made tospecial order.Totalsalesby the Company during the year 1937aggregated $177,745.64.'II.THE ORGANIZATIONSINVOLVEDThe American Federation of Labor is a labor organization havingamong its members workers from almost all branches of Americanindustry.Federal Labor Union No. 21183, chartered by the Ameri- 14NATIONAL LABOR RELATIONS BOARDcan Federation of Labor, admits to membership all of the productionemployees of the Company.Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, No. 2052, is a labor organization affiliated with theCommittee for Industrial Organization. It admits to membershipallemployees of the Company exclusive of the superintendent,foreman, and salaried employees.III. THE QUESTION CONCERNING REPRESENTATIONFollowing a strike in the early part of August, the Company onAugust 12, 1937, entered into a contract with the Amalgamated.According to its terms the Amalgamated was recognized as the solebargaining agent for the employees of the Company, excluding thesuperintendent, the foreman, and salaried employees.That at thistime a majority of the employees within the unit described in thecontract had selected the Amalgamated to represent them for pur-poses of collective bargaining is unquestioned.The contract thusentered into was by its terms to remain operative until the end ofthe first pay period in April 1938. In view of its imminent expira-tion, we do not regard it as affecting our determination of the issuesin this case.Shortly after the settlement of the strike, organization activitiesby the A. F. of L. among the Company's employees were com-menced.This apparently was the result of a request made to theA. F. of L. by some of the Company's employees during the Auguststrike.In any event, by August 19, the A. F. of L.'s organizationcampaign was well under way. About October 1, 1937, a representa-tive of the A. F. of L. requested the president of the Company torecognize the A. F. of L. for purposes of collective bargaining withits production employees.At that time the assertion was made thatthe A. F. of L. represented a majority of the employees involved.The Company, however, refused to enter into negotiations with theA. F. of L. because of the preexisting contract granting recognitionto the Amalgamated as the exclusive bargaining agency.On Oc-tober 5, 1937, the A. F. of L. filed its petition requesting the investi-gation and certification of representatives.At the hearing, theAmalgamated attempted to introduce evidence that the impetusbehind this sudden organizational activity was provided in part bythe Company. In spite of this, however, the Amalgamated at notime has filed any charge with the Board that the Company hasinterfered with the rights guaranteed to its employees by the Act.Counsel for the Amalgamated was carefully reminded by the TrialExaminer that the filing of such a charge was the proper manner toraise issues of this nature in a case like the present one. In the DECISIONS AND ORDERS15absence of any such charge, therefore, the Board will not in thiscase consider evidence bearing upon such a collateral issue.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several. States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAlthough the petition is not clear in its description of the unitclaimed to be appropriate, the A. F. of L. clarified its position atthe hearing by claiming that such unit should include all employeesof the Company, excluding supervisory and clerical employees.TheAmalgamated agreed that such a unit was proper. The Amalgamated,however, contended that employees Reuman, Bennett, Crapsey, andHart performed such supervisory duties that they should be excludedfrom the unit.The A. F. of L: desired inclusion of these employees.Reuman is clearly a foreman in charge of operations on the secondfloor of the Company's plant.His duties include giving orders,checking up on the operation of the machinery, and seeing that theworkers properly carry out their duties.Whenever he detects dere-lictions of duty by employees, he brings them to the immediateattention of the plant superintendent.Bennett, while not a foreman,is designatedas a "lead man."He is in charge of a group of employ-ees, gives them orders, and instructs them in the operation of variousmachines.It is also his duty to see that the men are carrying outtheir tasks properly.Among other things, he reports to the plantsuperintendent cases of loafing among the workers who are under hisdirection.It appears that Crapsey handles all shipments by theCompany.He has an office of his own, and gives orders to fouremployees under his direction.He testified at the hearing, thatalthough he told these four men what to do, and how to put theorders out, he was simply repeating instructions given him by theplant superintendent.He further stated that in case the men did notdo their work properly, he never called this to the attention of thesuperintendent but took all responsibility himself.This contrastsmarkedly with his statement that he had no power to recommendhiring or discharging of employees.As to Hart, there is very littleevidence in the record which could be said to show that he was a 16NATIONAL LABOR RELATIONS BOARDsupervisory employee.The evidence indicates that he is a machinistwho has a single assistant under him.In view of all of the evidence we conclude that Reuman, Bennett, andCrapsey perform such duties that they should be excluded from theunit, as supervisory employees.We conclude, however, that Hartshould be included in=the unit.We find, therefore, that all the employees of the Company excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining and that the said unit will insureto the employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAs noted above, no objection was raised at the hearing to the Amal-gamated's claim that on August 12, 1937, it represented a majority ofthe employees within the appropriate unit.The Amalgamated claimsthat the majority of such employees still desire representation by it.On the other hand, the A. F. of L. contends that a majority of theemployees have signed cards authorizing it to represent them.Al-though the Trial Examiner admitted such cards only for the purposeof identification, we have already ruled that they are admissible in evi-dence.The Amalgamated claims, nonetheless, that a considerablenumber of employees signing the cards of the A. F. of L. in fact stilldesire representation by the Amalgamated. It claims further that theCompany officials have indirectly aided the A. F. of L. in its organiza-tion activities, and thus its authorization cards do not truly --representthe wishes of the employees.We are of the opinion that under all the circumstances, the questionwhich has arisen concerning representation can best be settled by theholding of an election by secret ballot.There was some dispute at the hearing as to which pay roll wouldbe appropriate to determine eligibility to vote in case it should be-come necessary to hold an election to determine the employees' choiceof-representatives.The A. F. of L. favored the pay roll of January28, 1938, which was the date of the hearing. The Amalgamated,however, argued in favor of the pay roll of August 25, 1937, whichwas the pay roll immediately after its contract was negotiated withthe Company. Its argument was based on a statement that the Com-pany had favored the A. F. of L. in the new hirings since the Auguststrike.The Amalgamated, however, has filed no charge in this con-nection and there is no evidence on the point upon which the Boardproperly could rely.Under all the circumstances we feel that thoseeligible to vote should be the employees in the appropriate unit em-ployed during the pay-roll period next preceding October 5, 1937, DECISIONS AND ORDERS17the date of the filing of the petition, exclusive of those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the representationof employees of Sandusky Metal Products, Inc., Sandusky,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All of the employees of the Company, excluding supervisoryand clerical employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT ISHEREBYDIRECTEDthat, as part of the investigation authorizedby the Board to ascertain representatives for collective bargainingwith Sandusky Metal Products, Inc., Sandusky, Ohio, an election bysecret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the-National Labor Relations- Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all the em-ployees of Sandusky Metal Products, Inc., at its plant in Sandusky,Ohio, who were employed by the Company during the pay-roll periodnext preceding October 5, 193 7 , excluding supervisory and clericalemployees and those who have since quit or been discharged forcause, to determine whether they desire to be represented by AmericanFederation of Labor, or by Amalgamated Association of Iron, Steel,and Tin Workers of North America, *Union No. 2052, affiliated withthe Committee for Industrial Organization, for the purposes of col-lective bargaining, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESApril 13, 1938On March 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in 18NATIONAL LABOR RELATIONS BOARDthe above-entitledcase.The Direction of Election directed that anelectionby secret ballot be conducted under the direction and super-vision,of the Regional Director for the EighthRegion(Cleveland,Ohio) among all employees of Sandusky Metal Products,Inc., San-dusky, Ohio who appeared on the pay-roll list forthe pay-roll periodnext preceding October 5, 1937, excluding supervisory and clericalemployees and those who had since quit or been dischargedfor cause.Pursuant to said Direction of Election, the said Regional Directorconductedan electionby secret ballot on March 28, 1938.On March29, 1938, the Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series1,'as amended, issued and duly served upon the parties an In-termediate Report on the election.No objections or exceptions tothe Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------33Total number of ballots cast-------------------------------33Total number of votes cast in favor of American FederationofLabor-------------------------------------------------28Total number of votes cast iii favor of Amalgamated Associ-ation of Iron, Steel, and Tin Workers of North America,Union No. 2052------------------------------------------5Total number of votes in favor of neither organization------0Total number of blank ballots-----------------------------0Total number of void ballots--------------------------------0Total number of challenged ballots-------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat American Federation of Labor hasbeen designated and selected by a majority of the employees ofSandusky Metal Products, Inc., Sandusky, Ohio, excluding super-visory and clerical employees, as their representative for the pur-poses of collective bargaining; and that, pursuant to Section 9 (a)of the Act, American Federation of Labor is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.